276 F.3d 1083 (9th Cir. 2002)
EFREN B. DOMINGO, BY AND THROUGH HIS WIFE AND CONSERVATOR NAOMI DOMINGO; NAOMI DOMINGO, INDIVIDUALLY; ALDEN SCOTT DOMINGO, A MINOR; NAYREN DENESE DOMINGO, A MINOR, PLAINTIFFS-APPELLANTS,v.T.K., M.D.; ORTHOPEDIC ASSOCIATES OF HAWAII, INC.; THE QUEEN'S MEDICAL CENTER; JOHN DOES, 1-10; DOE CORPORATIONS 1-10; DOE PARTNERSHIPS 1-10; DOE LIMITED PARTNERSHIPS 1-10; DOE ENTITIES 1-10; UNINCORPORATED DOES 1-10, DEFENDANTS-APPELLEES.
EFREN B. DOMINGO, BY AND THROUGH HIS WIFE AND CONSERVATOR NAOMI DOMINGO; NAOMI DOMINGO, INDIVIDUALLY; ALDEN SCOTT DOMINGO, A MINOR; NAYREN DENESE DOMINGO, A MINOR, PLAINTIFFS-APPELLEES,v.T.K., M.D.; ORTHOPEDIC ASSOCIATES OF HAWAII, INC.; THE QUEEN'S MEDICAL CENTER; JOHN DOES, 1-10; DOE CORPORATIONS 1-10; DOE PARTNERSHIPS 1-10; DOE LIMITED PARTNERSHIPS 1-10; DOE ENTITIES 1-10; UNINCORPORATED DOES 1-10, DEFENDANTS,ANDTHE QUEEN'S MEDICAL CENTER, DEFENDANT-APPELLANT.
No. 00-15064, No. 00-15137
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted May 17, 2001Filed January 3, 2002

1
NOTE: SEE ORDER and AMENDED OPINION of APRIL 12, 2002.